Case 2:19-cv-00122-DBH Document 21 Filed 11/20/19 Page 1 of 7                     PageID #: 775



                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MAINE

                                                   )
 UNITED STATES OF AMERICA,                         )
                                                   )
        Plaintiff,                                 )
                                                   )
 v.                                                )    Case No. 2:19-CV-122-DBH
                                                   )
 GLOBAL PARTNERS LP                                )
 GLOBAL COMPANIES LLC                              )
 CHELSEA SANDWICH LLC,                             )
                                                   )
        Defendants.                                )
                                                   )

                 DEFENDANTS’ RESPONSE TO PROCEDURAL ORDER

       Defendants Global Partners LP, Global Companies LLC, and Chelsea Sandwich LLC

submit this response to address the three issues raised by the Court in its October 31, 2019

Procedural Order.

A.     Background

       The proposed Consent Decree is the result of an over four-year process, as detailed

below, which began when the United States Environmental Protection Agency (“EPA”) issued a

notice of violation in 2014 alleging violations of the Maine state implementation plan of the

Clean Air Act. A lengthy negotiation ensued involving experienced counsel for both sides,

extensive data analysis, and over 40 telephone calls and in-person meetings.

       The Complaint, filed in March 2019, raised concerns about “the formation of ground-

level ozone that may occur as a result of excess or unlicensed emissions of volatile organic

compounds.” (ECF 19 at 2). The remedies required in the ensuing Consent Decree—which

itself was also heavily negotiated—have a close nexus to these concerns. In October 2019, after

an extended public comment period, the United States moved to enter the Consent Decree.

Defendants assented to this motion.



Defendants’ Response to Procedural Order - Page 1
Case 2:19-cv-00122-DBH Document 21 Filed 11/20/19 Page 2 of 7                        PageID #: 776



B.     Response to Issues Raised in Procedural Order

       1.      Procedural Fairness

       The Court first asks whether the record should contain more information for it to consider

in assessing the procedural fairness of the consent decree. (ECF 20 at 3-4). “Fairness should be

evaluated from the standpoint of signatories …” United States v. Akzo Coatings of Am., Inc.,
                                                                                 1
949 F.2d 1409, 1435 (6th Cir. 1991) (internal citation and quotation omitted); United States. v.

Gen. Elec. Co., 460 F. Supp. 2d 395, 402 (N.D.N.Y. 2006), aff'd sub nom. Town of Ft. Edward v.

United States, 06-5535-CV, 2008 WL 45416 (2d Cir. Jan. 3, 2008) (Finding a consent decree

was procedurally fair, in part, based on the bargaining balance of the parties and lack of

“indication that there was any flaw in the negotiation process that would render it procedurally

unfair.”). In doing so, courts have considered “the strength of plaintiff’s case, the good faith

efforts of the negotiators, the opinions of counsel, and the possible risks involved in the litigation

if the settlement is not approved.” Akzo Coatings, 949 F.2d at 1435 (internal citation and

quotation omitted).

       Defendants submit that the information filed by the United States in its assented-to

Motion to Enter (ECF No. 19) sufficiently shows that the proceeding was procedurally fair. As

the United States wrote, the “negotiations were conducted at arms-length,” and “each side was

represented by experienced counsel, and expert consultants with technical and engineering

experience participated in the negotiations.” (Id. at 19). And the “Decree reflects the parties’

careful and informed assessment of how to bring Defendants into compliance with the Act.” (Id.

at 19-20). Further, “[t]here is no indication that there was any flaw in the negotiation process




1
 Akzo Coatings also considered the fairness to non-settling potentially liable parties in the
unique context of a CERCLA action, which is inapplicable here.
Defendants’ Response to Procedural Order - Page 2
Case 2:19-cv-00122-DBH Document 21 Filed 11/20/19 Page 3 of 7                        PageID #: 777



that would render it procedurally unfair [and t]here is no reason to speculate that the parties were

anything but candid and open throughout the negotiations.” General Electric, 460 F. Supp. 2d at

402. Accordingly, Defendants assert that actions taken in connection with the Consent Decree

reflect “procedural fairness.”

       To further assist the Court in its understanding of the highly contested context of this

matter and the lengthy and detailed negotiations of the settlement that resulted in the Consent

Decree, Defendants submit the following additional information:

             The parties negotiated this matter over a four-year period, which involved at least

              four in-person meetings and about 40 telephone calls (counsel for the Defendants

              participated in all of these communications).

             Both parties were represented by experienced counsel well versed in Clean Air Act

              proceedings. During much of the negotiations, the United States was represented

              by two senior EPA counsel and sometimes two Department of Justice attorneys,

              while Defendants were represented by two outside counsel, supported by in-house

              counsel.

             EPA staff from the Regional Office and D.C. Headquarters participated

              extensively in the negotiations, as did Defendants’ Vice President of Environment,

              Health and Safety.

             Both parties engaged outside experts with expertise in air pollution control and

              emissions testing and data analysis to participate in technical discussions.

       Based on these years of negotiations, and their review and analysis of the data,

Defendants maintain their position that they do not admit liability for the issues contained in the

Complaint. Among other reasons, Defendants and their technical experts have from the outset

disputed the sampling protocol and resulting data that is at the root of the allegations in the

Defendants’ Response to Procedural Order - Page 3
Case 2:19-cv-00122-DBH Document 21 Filed 11/20/19 Page 4 of 7                         PageID #: 778



Complaint. Defendants believe that this flawed sampling protocol substantially inflated the

potential emissions from the facility and do not reflect actual conditions or operations at the

facility. Further, Defendants continue to maintain that the facility’s current air emissions license

applies to all emissions the United States raised in its Complaint. Defendants have also argued

that the facility’s total emissions, calculated using industry standard methods rather than the

flawed sampling protocol, never exceeded the facility’s license limit. Defendants believe that

the United States is incorrect in its allegation that the facility has the potential to exceed these

licensed limits.

        Nevertheless, Defendants recognize that all litigation is uncertain. The defense of this

action would involve significant costs, even if Defendants prevailed. To achieve closure in this

matter (despite Defendants never having exceeded its current emission limits) and to avoid

further expense, Defendants have agreed to resolve the United States’ allegations through entry

of the Consent Decree, despite Defendants’ belief that they would prevail in any contested

enforcement action brought by the United States.

        The Consent Decree itself was heavily negotiated, with both sides moving from their

initial offers. The parties exchanged several iterations of a term sheet over a lengthy period.

Once the parties agreed upon the key terms, the parties exchanged numerous drafts of the

Consent Decree. Key factors and terms that were negotiated include the nature and details of

operational limitations, the nature of the controls to be required, the penalty amount, the

calculation of the target emissions reduction, and the specific terms and amount of the

supplemental environmental project.

        In sum, the parties conducted the negotiations at arms’ length and from an adversarial

(but collegial and professional) posture over the course of more than four years. Defendants

believe that the proposed Consent Decree is a fair and reasonable compromise of this matter.

Defendants’ Response to Procedural Order - Page 4
Case 2:19-cv-00122-DBH Document 21 Filed 11/20/19 Page 5 of 7                        PageID #: 779



       2.      Actions Taken by State and Local Authorities

       The Court next asks whether there is “legal authority supporting the argument that . . .

voluntary actions by others are relevant to [its] assessment of the proposed consent decree and its

scope.” (ECF No. 20 at 4). In this instance, by assenting to the Motion to Enter, Defendants

understood that references to the City of South Portland and the Maine Department of

Environmental Protection and their ongoing activities with respect to the Defendants’ operations

were not intended to bear legal relevance to the Court’s determination of the Motion to Enter.

The information was offered only to place the Consent Decree into the context of other local and

state entities’ authorities to further regulate Defendants’ operations and the abilities of those

bodies to consider issues outside the scope of this proceeding that were raised by commenters.

For example, in addressing public comments, the United States notes that the “commenters’ key

concerns (odors and health impacts) are outside the specific pollutant problem that is the focus of

this case.” (ECF 19 at 23-24). The United States then continues by claiming that local and state

authorities are addressing these separate concerns “through initiation of a monitoring program

and passing legislation requiring the state agency to share information about air violations with

communities.” (Id. at 24).

       In this matter, the Maine Department of Environmental Protection (“MEDEP”) did not

intervene or participate in the enforcement action. As noted in the pleadings, the action

commenced by the United States seeks to enforce provisions of the MEDEP regulations. While

the terms of the Consent Decree remain independently enforceable regardless of subsequent

action or inaction by the MEDEP, the Consent Decree requires that Defendants pursue revisions

to the MEDEP Air License to reflect the operating controls required in the Consent Decree.

       3.      Procedures and Burden of Proof

       The Court’s final questions concern the section on procedures and burden of proof for

Defendants’ Response to Procedural Order - Page 5
Case 2:19-cv-00122-DBH Document 21 Filed 11/20/19 Page 6 of 7                     PageID #: 780



enforcing the Consent Decree. This section does not affect the Court’s contempt power and

standards for its exercise. Rather, it governs only the manner and procedures with which the

parties may allege a violation of the Consent Decree. This section also provides clarification on

what would be deemed a violation. Such provisions promote judicial economy and conserve

party resources by having the standards clearly defined in advance. Similar provisions were

included in the approved consent decree in United States et al. v. City of Bangor, Maine, No.

1:15-cv-00350-NT, ECF 7 (Nov. 13, 2015).

       For these reasons, and those in the United States’ underlying motion, Defendants request

that the Court approve the Consent Decree.


                                          Respectfully submitted,

                                          GLOBAL PARTNERS LP
                                          GLOBAL COMPANIES LLC
                                          CHELSEA SANDWICH LLC


                                          /s/Michael A. Leon
                                          By: Michael A. Leon (admitted pro hac vice)
                                          NUTTER, McCLENNEN & FISH, LLP
                                          World Trade Center West
                                          155 Seaport Boulevard
                                          Boston, MA 02210
                                          (617) 439-2000
                                          mleon@nutter.com

                                          David B. Van Slyke (Bar No. 7333)
                                          PRETI, FLAHERTY, BELIVEAU & PACHIOS, LLP
                                          One City Center
                                          P.O. Box 9546
                                          Portland, ME 04112
                                          791-3000
                                          dvanslyke@preti.com
November 20, 2019




Defendants’ Response to Procedural Order - Page 6
Case 2:19-cv-00122-DBH Document 21 Filed 11/20/19 Page 7 of 7                 PageID #: 781



                              CERTIFICATE OF SERVICE

       I hereby certify that on November 20, 2019, a copy of the foregoing document was served
upon the United States through the Court’s ECF filing system.


                                                    /s/Michael A. Leon
                                                    Michael A. Leon

4657542.11




Defendants’ Response to Procedural Order - Page 7
